In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion for judgment on the pleadings, motion to hold motion for *1536judgment on the pleadings in abeyance, motion for injunction to freeze assets and request for complete financial statement, motion for sanctions against Norman G. Zemmelman, and motion for summary judgment; answer and motion for judgment on the pleadings of respondent Norman G. Zemmelman; and answer and motion for sanctions of respondent Russell W. Porritt,
IT IS ORDERED by the court that relator’s motions be, and hereby are, denied.
IT IS FURTHER ORDERED by the court that respondents’ motions be, and hereby are, granted, and that this cause be, and hereby is, dismissed.
The court finds that relator, Gregory T. Howard, has previously litigated the issues underlying this mandamus action. Specifically, the court finds that Gregory T. Howard has filed eight appeals in which Seaway Foodtown, Inc. is an appellee, ten appeals in which either the Bureau of Workers’ Compensation or the Industrial Commission is an appellee, and four original actions naming either Seaway Foodtown, Inc., the Bureau of Workers’ Compensation, or attorney Russell W. Porritt II as respondents. In each case, this court has ruled in favor of the appellees or respondents and either declined jurisdiction to hear the appeals or affirmed or dismissed the cases. The court further finds that this mandamus action is not reasonably well grounded in fact or warranted by existing law or a good-faith argument for the extension, modification, or reversal of existing law.
Upon consideration of the above, and pursuant to S.Ct.Prac.R. XIV(5), this court finds this mandamus action to be frivolous. Therefore, sua sponte,
IT IS ORDERED by the court that all other pending motions filed by relator in this case are stricken.
IT IS FURTHER ORDERED by the court that Gregory T. Howard be prohibited from filing any additional documents in cases decided prior to the date of this entry. IT IS FURTHER ORDERED by the court that the Clerk of this court shall not accept for filing
any additional appeals or original actions in this court unless accompanied by the docket fee and security for costs required by S.Ct.Prae.R. XV.
IT IS FURTHER ORDERED by the court that the continued filing by Gregory T. Howard of frivolous actions or additional frivolous documents in any case now pending before this court will result in additional sanctions, including the forfeiture of security deposits, awards of expenses and attorney fees, costs or double costs, or any other sanction the court considers just.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.